Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  158442                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158442
                                                                    COA: 335181
                                                                    Barry CC: 16-000108-FH
  DAVID WESLEY MERCER,
           Defendant-Appellant.

  _________________________________________/

        By order of February 4, 2019, the application for leave to appeal the July 26, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Dixon-Bey (Docket No. 156746). On order of the Court, leave to appeal having been
  denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2019
           a1218
                                                                               Clerk